DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 10/08/2021.
Claim 8 is still withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant argues disagrees with the rationale for combining, combination must not destroy functionality, and the office is engaging in impermissible hindsight.  However, the Examiner respectfully disagrees. It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng in view of Hall et al. (10,108,261), hereinafter Hall.
Regarding claim 1, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the device comprises: a virtual reality eye mask (paragraph 0022 discloses a virtual reality helmet display or a virtual reality glasses display), electrodes (paragraph 0032 discloses multiple electrodes), a visor (395, eye detection light source) (paragraph 0024), and an upper computer (310, processor) (paragraph 0023); the electrodes are used for acquiring brain waves of a human body (paragraph 0032 discloses an Electroencephalography (EEG) is an electrophysiological monitoring method to record electrical activity of the brain, which can be attached to multiple electrode placed on the scalp for measuring); the virtual reality eye mask is connected to the electrodes, for determining the scope of visual field according to the brain waves (paragraph 0032); the upper computer is connected to the virtual reality eye mask (paragraph 0032 discloses the processor 310 is coupled to the brain waves sensor 4000 and the brain waves interpretation module 4050), for 
Cheng fails to disclose the visor is located inside the virtual reality eye mask, for detecting one eye or both eyes.
Hall discloses a virtual reality eye mask (100, HMD) (col. 2, lines 16-20); the visor (120A-120E, locators) is located inside the virtual reality eye mask (100, HMD) (figure 1), for detecting one eye or both eyes (col. 2, lines 35-45; the locators emit light to locate the eyes of the user).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visor of Hall for the purpose of locating the eyes of the user.
Regarding claim 2, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the virtual reality eye mask comprises an eye mask body and an eyeglass frame body (paragraph 0022 discloses a virtual reality helmet display or a virtual reality glasses display); the eyeglass frame body is located inside the eye mask body (paragraph 0022).
Cheng fails to disclose the visor is located inside the eyeglass frame body.
Hall discloses the visor (120A-120E, locators) is located inside the eyeglass frame body (figure 1).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visor of Hall for the purpose of locating the eyes of the user.
Regarding claim 4, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer is an industrial personal computer (paragraph 0030 discloses wherein the processor 310 can be a general purpose processor, a 
Regarding claim 5, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer and the virtual reality eye mask are in wired connection (paragraph 0023 discloses the processor 310 of the virtual reality head-mounted device 300 is wired or wirelessly electrically coupled to the controller 370).
Regarding claim 6, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer and the virtual reality eye mask are in wireless connection (paragraph 0023 discloses the processor 310 of the virtual reality head-mounted device 300 is wired or wirelessly electrically coupled to the controller 370).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng as applied to claim 1 above, and further in view of Yoshino et al. (2018/0169428), hereinafter Yoshino.
Regarding claim 3, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng does not specifically disclose wherein the electrodes comprise positive electrodes and negative electrodes; one of the positive electrodes and one of the negative electrodes constitute an electrode group, and there are four electrode groups.
Yoshino discloses wherein the electrodes comprise positive electrodes and negative electrodes; one of the positive electrodes and one of the negative electrodes constitute an electrode group, and there are four electrode groups (paragraph 0037).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng as applied to claim 1 above, and further in view of Napieralski et al. (2016/0078019), hereinafter Napieralski.
Regarding claim 3, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng fails to disclose wherein the device further comprises: a voice prompting module, connected to the upper computer.
Napieralski discloses wherein the device further comprises: a voice prompting module, connected to the upper computer (paragraph 0054 discloses such as by allowing voice interaction to be used to prompt the computer system to execute command(s) on an element – and possibly on multiple elements).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the voice prompt of Napieralski for the purpose of improving the efficiency and usability of a computing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872